Citation Nr: 0738210	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-24 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The appellant is the child of a veteran who served on active 
duty from November 1969 to February 1986.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a February 
2004 determination by a Regional Office (RO) of the United 
States Department of Veterans Affairs (VA) that denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  The appellant testified before 
the Board at a hearing in Montgomery, Alabama, in August 
2007.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's only service in Vietnam took place after his 
son the appellant was born.


CONCLUSION OF LAW

The appellant is not entitled to benefits based on any 
disability due to spina bifida.  38 U.S.C.A. § 1805 (West 
2002); 38 C.F.R. § 3.814 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  In the present 
appeal, it is the law, and not the evidence, which is 
dispositive of the claim for benefits, and, accordingly, the 
VCAA is not applicable.  See, e.g., Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In any event, 
it is clear that the claimant has been fully apprised as to 
what is required for spina bifida benefits, and the record on 
appeal is sufficiently complete to resolve the issue before 
the Board.

II.  Entitlement to Spina Bifida Benefits

VA shall pay a monthly allowance, based upon the level of 
disability, to or for an individual who has been determined 
to be suffering from spina bifida and who is a child of a 
Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 
3.814(a).  "Spina bifida" means any form and manifestation of 
spina bifida except spina bifida occulta.  38 U.S.C.A. § 
1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina 
bifida is the only birth defect that warrants the award of 
monetary benefits based on the herbicide exposure of the 
veteran as a father of that child.  Jones v. Principi, 
16 Vet. App. 219 (2002).  

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

The term "individual" means a person, regardless of age or 
marital status, whose biological father or mother was a 
Vietnam veteran and who was conceived after the date on which 
the veteran first served in the Republic of Vietnam during 
the Vietnam era.  38 C.F.R. § 3.814(c)(2).


III.  Facts and Analysis

The RO has confirmed that the veteran served with the United 
States Army from November 1969 to February 1986; service in 
Vietnam from July 1970 to August 1971 has also been verified.  
The evidence reflects that the veteran's son (the appellant) 
was born in March 1967.  The record contains medical evidence 
confirming that the appellant was born with spina bifida.  
Though the appellant has contended that he believes his 
father had Vietnam service prior to 1970, the record does not 
document any active service, much less Vietnam service, of 
the veteran prior to November 1969, which is more than two 
years after the appellant's birth.

With all due sympathy for appellant in this case, we are 
bound by the governing law and regulations, which are 
unambiguous and make no provision for granting the benefits 
sought where the appellant child of a Vietnam veteran was 
born prior to the veteran's Vietnam service.  See 38 C.F.R. 
§ 3.814 (c)(2).  The Board must apply "the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  Because the law is dispositive, the Board must 
deny the claim on the ground of the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement of the appellant to benefits under 38 U.S.C.A. § 
1805, as a Vietnam veteran's child born with spina bifida, is 
denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


